DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 11/02/2020 for application 15/299649.  Claims 1-2, 5, 7-8, 11, 13-15, 18 and 20 are examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 8, 11, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Manneville 20140373518 in view of Wiggins 6684898, Zaccaria 20140373553, and Stokes 4380893.
Regarding Claim 1, Manneville teaches (in Figs. 1, 2A, 2B, 2C, and 3) a system comprising:
a starter air valve 9, the starter air valve 9 in fluid communication with an air turbine starter 5 to drive motoring of a gas turbine engine 3 responsive to a compressed air flow from a compressed air source 4 (Fig. 1);

a controller 13 programmed to determine an engine operating state (main mode, prevention mode) of the gas turbine engine 3 ([0078]), 
and control the starter air valve 9 to open and close the starter air valve 9 ([0050]).
Manneville fails to teach a manual override state detector configured to indicate whether the manual override of the starter air valve is in an open position; a torque motor operable to control opening of the pressure regulating bleed valve; and a controller programmed to determine a state of the manual override based on the manual override state detector, determine an engine operating state of the gas turbine engine, drive the torque motor to adjust the pressure regulating bleed valve and limit the motoring speed of the gas turbine engine below a resonance speed of the gas turbine engine responsive to detection of the manual override in the open position by the controller and based on the engine operating state of the gas turbine engine, and control the starter air valve through an electromechanical device configured to open and close the starter air valve responsive to determining that the manual override is in a closed position.
Wiggins teaches a similar gas turbine starter (in Fig. 1) and 
a starter air valve 100 comprising a manual override 260 (Fig. 1), 
a manual override state detector 250 configured to indicate whether the manual override 260 of the starter air valve 100 is in an open position (open) (Col. 6, ll. 25-35; Fig. 1.  Switch 250 feeds back operational state of starter valve, thus detecting whether the manual override valve is open or closed.),
and a controller (FADEC) (Col. 1, 40-45.  Wiggins teaches that a fully automatic digital controller FADEC may be used to control the position of the starter air valve and disconnect power to it.) programmed to: 
determine a state of the manual override 260 based on the manual override state detector 250 (Col. 1, 40-45; Col. 6, ll. 25-34; Fig. 1.  Wiggins teaches that a fully automatic digital controller FADEC 
and control the starter air valve 100 through an electromechanical device 130 configured to open and close the starter air valve 100 responsive to determining that the manual override 260 is in a closed position (Col. 1, 40-45; Col. 4, ll. 49-65; Col. 5, l. 10 – Col. 6, l. 35; Fig. 1 & 3. Automatic digital controller FADEC implicitly determines what the state of the manual override 260 is and sends commands to the actuator 130 and opens and closes the starter air valve based on data.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Manneville with Wiggins’ starter air valve comprising a manual override, manual override state detector 250 configured to indicate whether the manual override 260 of the starter air valve 100 is in an open position (open), and controller (FADEC) programmed to determine a state of the manual override 260 based on the manual override state detector 250, and control the starter air valve 100 through an electromechanical device 130 configured to open and close the starter air valve 100 responsive to determining that the manual override 260 is in a closed position, in order to facilitate for manual operation of the starter valve, and to provide a visual indication of position of the valve (Wiggins; Col. 6, ll. 25-34). 
Manneville in view of Wiggins fails to teach a torque motor operable to control opening of the pressure regulating bleed valve; and a controller programmed to drive the torque motor to adjust the pressure regulating bleed valve and limit the motoring speed of the gas turbine engine below a resonance speed of the gas turbine engine responsive to detection of the manual override in the open position by the controller and based on the engine operating state of the gas turbine engine.
Zaccaria teaches a similar gas turbine starter (in Fig. 1) and 
a controller 16 programmed to limit a motoring speed of the gas turbine engine 3 below a resonance speed of the gas turbine engine 3 (see [0058], specifically “lower than critical speed”, the critical speed being the resonance speed, see also [0020]) by the controller 16 and based on the engine 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Manneville in view of Wiggins, with Zaccaria’s controller 16 programmed to limit a motoring speed of the gas turbine engine 3 below a resonance speed of the gas turbine engine by the controller 16 and based on the engine operating state (prevention mode, primary mode) of the gas turbine engine 3 responsive to the starter valve 13 in an open position, thus also responsive to detection of the manual override in an open position (since the starter valve included a manual override as modified above, and motoring could only be achieved when the open position was detected, since flow was blocked otherwise), in order to avoid disadvantageous vibrations at critical frequencies, thus avoiding deformations (Zaccaria; [0020]).
Manneville in view of Wiggins and Zaccaria fails to teach a torque motor operable to control opening of the pressure regulating bleed valve, and a controller programmed to drive the torque motor to adjust the pressure regulating bleed valve. 
Stokes teaches a similar gas turbine (in Fig. 1) and 
a torque motor 60 operable to control opening of the pressure regulating bleed valve 58 (Col. 4, ll. 45-47; Fig. 1),
and a controller 86 programmed to drive the torque motor 60 to adjust the pressure regulating bleed valve 58. (Col. 6, ll. 6-14; Fig. 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manneville in view of Wiggins and Zaccaria, and incorporate Stoke’s controller 86 programmed to drive the torque motor 60 to adjust the pressure regulating bleed valve 58, and torque motor 60 that is operable to control opening of the pressure regulating bleed valve, because it has been held that the use of a known technique, in this case using a torque motor, to control a valve to improve similar devices, in this case pressure regulating bleed valves, in the same way, in this case providing a reliable and cost effective means for controlling the valve, was an obvious extension of prior art teachings. KSR Int'l Co. v. Teleflex Inc.,
Regarding Claim 2, Manneville in view of Wiggins, Zaccaria, and Stokes teaches the invention as claimed and discussed above in Claim 1 and Manneville further teaches
the compressed air source 4 is an auxiliary power unit (APU), a ground cart, or a cross-engine bleed ([0077]; Fig. 1).
Regarding Claim 5, Manneville in view of Wiggins, Zaccaria, and Stokes teaches the invention as claimed and discussed above in Claim 1.  However, Manneville in view of Wiggins, Zaccaria, and Stokes, as discussed so far, does not teach the manual override state detector comprises a switch operable to detect the manual override in the open position.
Wiggins further teaches
the manual override state detector 250 comprises a switch (position switch enunciator) operable to detect the manual override 260 in the open position (open) (Col. 6, ll. 25-34; Fig. 1.  Switch 250 feeds back operational state of starter valve, thus detecting whether the manual override valve is open or closed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manneville in view of Wiggins, Zaccaria, and Stokes, with Wiggins’ switch (position switch enunciator) operable to detect the manual override 260 in the open position (open), in order to provide automatic feedback of the operational state of the starter valve (Wiggins; Col. 6, ll. 25-34).
Regarding Claim 8, Manneville teaches (in Figs. 1, 2A, 2B, 2C, and 3) a system of an aircraft, the system comprising: 
an air turbine starter 5; 
a starter air valve 9, the starter air valve 9 in fluid communication with an air turbine starter 5 to drive motoring of a gas turbine engine 3 responsive to a compressed air flow from a compressed air source 4;
a pressure regulating bleed valve 10 in fluid communication with the starter air valve 9 (see Fig. 2B), and
a controller 13 programmed to actuate the pressure regulating bleed valve 10 to bleed a portion of the compressed air flow (Q2B) as a release of bleed air and to produce a bleed controlled starter air 
and control the starter air valve 9 to open and close the starter air valve 9 ([0050]).
Manneville fails to teach an air turbine starter being coupled to a gearbox, the starter air valve comprising a manual override, a manual override state detector configured to indicate whether the manual override of the starter air valve is in an open position; a torque motor operable to open the pressure regulating bleed valve; and a controller programmed to drive the torque motor to actuate the pressure regulating bleed valve to bleed a portion of the compressed air flow as a release of bleed air and to produce a bleed controlled starter air flow to limit a motoring speed of the gas turbine engine below a resonance speed of the gas turbine engine responsive to detection of the manual override in an open position by the controller based on the manual override state detector and an engine operating state of the gas turbine engine, and control the starter air valve through an electromechanical device configured to open and close the starter air valve responsive to determining that the manual override is in a closed position.
Wiggins teaches 
an air turbine starter 420 being coupled to a gearbox 440 (Figs 1 & 7), the starter air valve 100 comprising a manual override 260, 
a manual override state detector 250 configured to indicate whether the manual override 260 of the starter air valve 100 is in an open position (open) (Col. 6, ll. 25-34; Fig. 1.  Switch 250 feeds back operational state of starter valve, thus detecting whether the manual override valve is open or closed),
and a controller (FADEC) (Col. 1, 40-45.  Wiggins teaches that a fully automatic digital controller FADEC may be used to control the position of the starter air valve and disconnect power to it.) programmed to:
control the starter air valve 100 through an electromechanical device 130 configured to open and close the starter air valve 100 responsive to determining that the manual override 260 is in a closed position (Col. 1, 40-45; Col. 4, ll. 49-65; Col. 5, l. 10 – Col. 6, l. 35; Fig. 1 & 3. Wiggins teaches that a fully automatic digital controller FADEC may be used to control the position of the starter air valve and disconnect power to it. Switch 250 feeds back operational state of starter valve, thus detecting whether 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manneville and incorporate Wiggins’ air turbine starter 420 being coupled to a gearbox 440, the starter air valve 100 comprising a manual override 260, a manual override state detector 250 configured to indicate whether the manual override 260 of the starter air valve 100 is in an open position (open), and controller (FADEC) programmed to control the starter air valve 100 through an electromechanical device 130 configured to open and close the starter air valve 100 responsive to determining that the manual override 260 is in a closed position, for the same reason as discussed in the rejection of claim 1 above. 
Manneville in view of Wiggins fails to teach a torque motor operable to open the pressure regulating bleed valve; and a controller programmed to the torque motor to actuate the pressure regulating bleed valve, and limiting a motoring speed of the gas turbine engine below a resonance speed of the gas turbine engine responsive to detection of the manual override in the open position by the controller based on the manual override state detector and an engine operating state of the gas turbine engine.
Zaccaria teaches
a controller 16 programmed to limit a motoring speed of the gas turbine engine 3 below a resonance speed of the gas turbine engine 3 (see [0058], specifically “lower than critical speed”, the critical speed being the resonance speed, see also [0020]) by the controller 16 and based on the engine operating state (prevention mode, primary mode) of the gas turbine engine 3 responsive to the starter valve 13 in an open position (open) ([0037; 0052]; [0057]-[0058]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manneville in view of Wiggins, to include Zaccaria’s controller 16 programmed to limit a motoring speed of the gas turbine engine 3 below a resonance speed of the gas turbine engine by the controller 16 and based on the engine operating state (prevention mode, primary mode) of the gas 
Manneville in view of Wiggins and Zaccaria fails to teach a torque motor operable to control opening of the pressure regulating bleed valve; and a controller programmed to drive the torque motor.
Stokes teaches a similar gas turbine (in Fig. 1) and 
a torque motor 60 operable to control opening of the pressure regulating bleed valve 58 (Col. 4, ll. 45-47; Fig. 1),
and a controller 86 programmed to drive the torque motor 60 to actuate the pressure regulating bleed valve 58 to bleed a portion of the compressed air flow (Col. 6, ll. 6-14; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manneville in view of Wiggins and Zaccaria, and incorporate Stoke’s controller 86 programmed to drive the torque motor 60 to actuate the pressure regulating bleed valve 58 to bleed a portion of the compressed air flow, and torque motor 60 that is operable to open the pressure regulating bleed valve, and a controller operable to drive the torque motor, for the same reason as discussed in the rejection of claim 1 above.
Regarding Claim 11, Manneville in view of Wiggins, Zaccaria, and Stokes teaches the invention as claimed and discussed above in Claim 8.  However, Manneville in view of Wiggins, Zaccaria, and Stokes, as discussed so far, does not teach the manual override state detector comprises a switch operable to detect the manual override in the open position.
Wiggins further teaches
the manual override state detector 250 comprises a switch (position switch enunciator) operable to detect the manual override 260 in the open position (open) (Col. 6, ll. 25-34; Fig. 1.  Switch 250 feeds back operational state of starter valve, thus detecting whether the manual override valve is open or closed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manneville in view of Wiggins, Zaccaria, and Stokes, with Wiggins’ switch (position switch enunciator) operable to detect the manual override 260 in the open position (open), for the same reason as discussed in the rejection of claim 5 above.
Regarding Claim 14, Manneville teaches (in Figs. 1, 2A, 2B, 2C, and 3) a method comprising:
the starter air valve 9 in fluid communication with an air turbine starter 5 to drive motoring of a gas turbine engine 3 responsive to a compressed air flow from a compressed air source 4 (Fig. 1); 
and controlling, by a controller 13, a pressure regulating bleed valve 10 in fluid communication with the starter air valve 9 to bleed a portion of the compressed air flow (Q2B) to produce a bleed controlled starter air flow (Q2A) as a release of bleed air and to limit a motoring speed of the gas turbine engine 3 (to speed R1 in Fig. 3) ([0054; 0056; 0059; 0071-0072]; Fig. 2B.  Valve 10 controls the amount of amount of flow Q2A and thus produces Q2A), 
and controlling starter air valve 9 to open and close said starter air valve 9 ([0050]).
Manneville fails to teach detecting a manual override of a starter air valve in an open position using a manual override state detector, and limit a motoring speed of the gas turbine engine below a resonance speed of the gas turbine engine responsive to the controller determining a state of the manual override using the manual override state detector and detecting of the manual override in the open position by the controller, the controlling of the pressure regulating bleed valve based on controlling a torque motor to open the pressure regulating bleed valve and an engine operating state of the gas turbine engine, and controlling the starter air valve through an electromechanical device configured to open and close the starter air valve responsive to determining that the manual override is in a closed position.
Wiggins teaches 
detecting a manual override 260 of a starter air valve 100 in an open position (open) using a manual override state detector 250 (Col. 6, ll. 25-34; Fig. 1.  Switch 250 feeds back operational state of starter valve, thus detecting whether the manual override valve is open or closed),
the controller (FADEC) determining a state of the manual override 260 using the manual override state detector 250 and detecting of the manual override 260 in the open position (open) by the controller (FADEC) (Col. 1, 40-45; Col. 6, ll. 25-35; Fig. 1. Wiggins teaches (in Col. 1) that a fully automatic digital controller FADEC may be used to control the position of the starter air valve and disconnect power to it. Wiggins teaches in (Col. 6) that switch 250 feeds back operational state of starter valve, thus detecting whether the manual override valve is open or closed.),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manneville and incorporate Wiggins’ detecting a manual override 260 of a starter air valve 100 in an open position (open) using a manual override state detector 250, controller 
(FADEC) determining a state of the manual override 260 using the manual override state detector 250 and detecting of the manual override 260 in the open position (open) by the controller (FADEC), and controlling the starter air valve 100 through an electromechanical device 130 configured to open and close the starter air valve 100 responsive to determining that the manual override 260 is in a closed position, for the same reason as discussed in the rejection of claim 1 above.
Manneville in view of Wiggins fails to teach a limit a motoring speed of the gas turbine engine below a resonance speed of the gas turbine engine responsive to the controller determining a state of the manual override using the manual override state detector and detecting of the manual override in the open position by the controller, the controlling of the pressure regulating bleed valve based on controlling a torque motor to open the pressure regulating bleed valve and an engine operating state of the gas turbine engine.
Zaccaria teaches
limit a motoring speed of the gas turbine engine 3 below a resonance speed of the gas turbine engine 3 (see [0058], specifically “lower than critical speed”, the critical speed being the resonance speed, see also [0020]) responsive to the controller 16 and based on the engine operating state (prevention mode, primary mode) of the gas turbine engine 3 (([0037; 0052]; [0057]-[0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manneville in view of Wiggins, to include Zaccaria’s controller 16 that limits a motoring speed of the gas turbine engine 3 below a resonance speed of the gas turbine engine responsive to the controller 16 and based on the engine operating state (prevention mode, primary 
Manneville in view of Wiggins and Zaccaria fails to teach a controller controlling a torque motor to open the pressure regulating bleed valve.
Stokes teaches
a controller 86 controlling a torque motor 60 to open the pressure regulating bleed valve 58 (Col. 4, ll. 45-47; Col. 6, ll. 6-14; Fig. 1),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manneville in view of Wiggins and Zaccaria, and incorporate Stoke’s controller 86 controlling a torque motor 60 to open the pressure regulating bleed valve 58, for the same reason as discussed in the rejection of claim 1 above.
While Manneville in view of Wiggins, Zaccaria, and Stokes teaches an apparatus, it has been held that “if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device,” In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  See MPEP 2212.02.
Manneville in view of Wiggins, Zaccaria, and Stokes’ apparatus would, in its normal and usual operation, in this case a controlled starter air valve that regulates bleeds airflow into the starter, with manual override, necessarily performs the claimed method.  Therefore, claim 14 is rejected as unpatentable over Manneville in view of Wiggins, Zaccaria, and Stokes.  
Regarding Claim 15, Manneville in view of Wiggins, Zaccaria, and Stokes teaches the method as claimed and discussed above in Claim 14 and Manneville further teaches
the compressed air source 4 is an auxiliary power unit (APU), a ground cart, or a cross-engine bleed ([0077]; Fig. 1).
Regarding Claim 18, Manneville in view of Wiggins, Zaccaria, and Stokes teaches the method as claimed and discussed above in Claim 14.  However, Manneville in view of Wiggins, Zaccaria, and 
Wiggins further teaches
the manual override state detector 250 comprises a switch (position switch enunciator) operable to detect the manual override 260 in the open position (open) (Col. 6, ll. 25-34; Fig. 1.  Switch 250 feeds back operational state of starter valve, thus detecting whether the manual override valve is open or closed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manneville in view of Wiggins, Zaccaria, and Stokes, with Wiggins’ switch (position switch enunciator) operable to detect the manual override 260 in the open position (open), for the same reason as discussed in the rejection of claim 5 above.
Claims 7, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Manneville in view of Wiggins, Zaccaria, Stokes, and further in view of Near 7637458.
Regarding Claim 7, Manneville in view of Wiggins, Zaccaria, and Stokes teaches the method as claimed and discussed above in Claim 1.  However, Manneville in view of Wiggins, Zaccaria, and Stokes, does not teach the starter air valve and the pressure regulating bleed valve are integrally formed as a single line replaceable unit.
Near teaches a similar valve system, including (in Fig. 2) a first valve 115 and a second valve 116 that are integrally formed as a single line replaceable unit 170 (Col. 7, ll. 42-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manneville in view of Wiggins, Zaccaria, and Stokes, to include the starter valve and the pressure regulating bleed valve being integrally formed as a single line replaceable unit, as taught by Near, in order to allow for ease of integration with existing systems (Near; Col. 7, ll. 56-62). Furthermore, it has been held that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). MPEP 2144.04(V)(B).
Regarding Claim 13, Manneville in view of Wiggins, Zaccaria, and Stokes teaches the method as claimed and discussed above in Claim 8.  However, Manneville in view of Wiggins, Zaccaria, and 
Near teaches a similar valve system, including (in Fig. 2) a first valve (115) and a second valve (116) that are integrally formed as a single line replaceable unit (170, see col. 7, lines 42-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manneville in view of Wiggins, Zaccaria, and Stokes, to include the starter valve and the pressure regulating bleed valve being integrally formed as a single line replaceable unit, as taught by Near, for the same reason as discussed in the rejection of claim 7 above.
Regarding Claim 20, Manneville in view of Wiggins, Zaccaria, and Stokes teaches the method as claimed and discussed above in Claim 14.  However, Manneville in view of Wiggins, Zaccaria, and Stokes, does not teach the starter air valve and the pressure regulating bleed valve are integrally formed as a single line replaceable unit.
Near teaches a similar valve system, including (in Fig. 2) a first valve (115) and a second valve (116) that are integrally formed as a single line replaceable unit (170, see col. 7, lines 42-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manneville in view of Wiggins, Zaccaria, and Stokes, to include the starter valve and the pressure regulating bleed valve being integrally formed as a single line replaceable unit, as taught by Near, for the same reason as discussed in the rejection of claim 7 above.

Response to Arguments
Applicant's arguments, filed on 11/02/2020, with respect to 35 U.S.C. 103 rejections of claims 1-2, 5, 7-8, 11, 13-15, 18, and 20 have been considered but are not persuasive.  To the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations, and a summary is provided below.
Regarding the 35 U.S.C. 103 rejections of claims 1, 8 and 14:
Applicant argues (pp. 1-2 of Remarks) that the controller of Manneville in view of Wiggins, Zaccaria, and Stokes is not a controller that is programmed to performing the steps of the newly amended claim 1.  The same rationale is applied for independent claims 8 and 14.
However, the modified controller of Manneville in view of Wiggins, Zaccaria, and Stokes is programmed to perform the steps since the controller of Manneville, Wiggins, Zaccaria, and Stokes all teach an electric or FADEC controller that is programed performs the claimed steps.
Regarding the 35 U.S.C. 103 rejections of claims 7, 13 and 20:
Applicant argues (p. 2 of Remarks) that the valves of Near cannot be read as the starter air valve and the pressure regulating bleed valve because they are a check valve and a fluid flow control valve for a hydraulic system.
However, prior art Near teaches a similar system with a first and second valves.  Near’s teaching is used to teach that two valves can be integrally formed as a single line replaceable unit in order to allow ease of integration with existing systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manneville in view of Wiggins, Zaccaria, and Stokes, to include the starter valve and the pressure regulating bleed valve being integrally formed as a single line replaceable unit, as taught by Near, to make installation easier.  Furthermore, it has been held that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). MPEP 2144.04(V)(B). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408)918-7635.  The examiner can normally be reached on Monday - Friday 7am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACEK LISOWSKI/Examiner, Art Unit 3741    

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741